DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 25 April 2022. Claims 1 - 11 and 13 - 20 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 25 April 2022 has been entered.
 
Claim Objections
The objection to claim 19, due to a minor informality, is hereby withdrawn in view of the amendments and remarks received 25 April 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejections to claims 11 and 13 - 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 25 April 2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections to claims 1 - 11 and 13 - 20 under 35 U.S.C. 103 are hereby withdrawn in view of the amendments and remarks received 25 April 2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Paul A. Jenny (Reg. No. 59,014) on 25 May 2022.

The application has been amended as follows: 

-	In Claim 17 Line 2 change “natural preselected features of the golf club head.” to --natural preselected features of the golf club

-	In Claim 19 Line 8 change “apply the 3D set of points as inputs” to --apply the [[3D]] set of 3D points as inputs--.

Allowable Subject Matter
Claims 1 - 11 and 13 - 20 (now renumbered 1 - 19) are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor does it suggest the combination as presently claimed. In particular, a system or apparatus consisting of a single camera and a computing device, wherein the computing device is configured to access a plurality of picture elements associated with a plurality of fiducials from a first image generated by the single camera, generate a set of 3D points based on a series of changes to the plurality of picture elements identified from a second image depicting the plurality of fiducials positioned along a golf club, wherein a first fiducial of the plurality of fiducials is defined along a bottom groove of the golf club, apply the set of 3D points as inputs to one or more predefined linear algebra operations to generate golf club characteristics data, and output measurements defining a loft angle and a lie angle associated with the golf club based on the golf club characteristics data. These elements, in combination with the remaining component(s) of the claim(s), are not taught nor are they suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kimizuka et al. U.S. Patent No. 8,758,151; which is directed towards a method for measuring a position and attitude of a head of a golf club using a single image, wherein three-dimensional coordinates of a plurality of markers on the head of the golf club are calculated from the single image and the position and attitude of the head of the golf club are calculated based on the three-dimensional coordinates of the plurality of markers. 
Marty et al. U.S. Patent No. 8,409,024; which is directed towards a system that determines a position of a golf club in image data and measures parameters related to the golf club in real time using only a single camera and utilizes the determined and measured data to predict a flight path of a golf ball. 
Saegusa U.S. Patent No. 7,542,130; which is directed towards a method and apparatus for computing the position and orientation of a golf club head using a single camera by determining three dimensional positions of markers provided on the golf club head and using the determined three dimensional positions to compute the position and orientation of the golf club head.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667